Citation Nr: 0904336	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to renal cell carcinoma and/or service-
connected status postoperative right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO), dated August 2005 
and January 2007 and issued in September 2005 and April 2007, 
respectively, which, in pertinent part, denied service 
connection for prostate cancer.  

The August 2005 rating decision also denied entitlement to 
service connection for cataracts.  The veteran filed a timely 
notice of disagreement as to both issues addressed in the 
August 2005 rating decision; however, the veteran's April 
2006 substantive appeal, via VA Form 9, limited his appeal to 
the issue of service connection for prostate cancer.  In this 
regard, the veteran's representative confirmed that the 
veteran is only seeking entitlement to service connection for 
prostate cancer at this time.  See April 2008 Report of 
Contact.  Therefore, the issue of service connection for 
cataracts is not currently before the Board for 
consideration.  

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's prostate cancer is 
proximately due to or the result of any disease or injury 
incurred or aggravated during active military service, to 
include renal cell carcinoma and/or service-connected status 
postoperative right inguinal hernia.  




CONCLUSION OF LAW

Prostate cancer is not proximately due to, the result of or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in August 2006.  The letter informed the 
veteran of what evidence was required to substantiate his 
secondary service connection claim and of the veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
rating decision issued in January 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
various medical records from VA, the Social Security 
Administration (SSA), and private health care providers dated 
from 1982 to 2006.  In this regard, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The veteran was also afforded an opportunity to set forth his 
contentions at the hearing before the undersigned Veterans 
Law Judge.  The veteran was not afforded a VA examination in 
conjunction with this claim; however, the Board finds a VA 
examination and/or opinion need not be obtained for reasons 
explained below.  It is therefore the Board's conclusion that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed prostate cancer is a malignant tumor, one of those 
"chronic diseases" subject to presumptive service 
connection under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309.  

Prostate cancer is one of the diseases for which presumptive 
service connection is available based upon herbicide 
exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  However, the 
veteran did not have active service during the Vietnam era 
and there is no evidence of any in-service herbicide exposure 
or evidence which suggests that his current prostate cancer 
is due to herbicide exposure.  Therefore, service connection 
for prostate cancer on this presumptive basis is not 
warranted.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The veteran has asserted that service connection is warranted 
because he believes his prostate cancer is secondary to renal 
cell carcinoma and/or service-connected status postoperative 
right inguinal hernia.  The veteran testified that he 
suffered and received surgical treatment for right inguinal 
hernia during service and, after service, had aortic valve 
replacement and his right kidney removed because of renal 
cell carcinoma that was diagnosed after service.  The veteran 
testified that he believes the right inguinal hernia surgery, 
renal cell carcinoma, and current diagnosis of prostate 
cancer are related.  

The veteran's service treatment records do not contain any 
complaints, treatment, or findings involving the veteran's 
prostate, including any clinical findings or diagnoses of 
prostate cancer.  Prostate cancer was first found in 2004, 
more than 45 years after service.  The veteran does not 
contend, and the evidence does not show, that his prostate 
cancer began in service or was manifested within one year of 
service discharge.

The service treatment records reflect that the veteran had 
surgery on a right inguinal hernia during service and, thus, 
entitlement to service connection for status postoperative 
right inguinal hernia has been established.  The evidence of 
record does not show the veteran has any recurrence of his 
hernia, and thus, a noncompensable (zero percent) disability 
rating has been assigned thereto.  See rating decisions dated 
October 1996 and October 2001, issued December 1996 and 
November 2001, respectively.  

Review of the record reveals the veteran was diagnosed with 
right renal cancer in April 1994 and subsequently had his 
right kidney removed.  See VA outpatient treatment records 
dated April to May 1994.  The evidence of record, inclusive 
of the veteran's service treatment records and post-service 
treatment records, does not contain any indication that the 
veteran's renal cell carcinoma is due to any injury or 
disease incurred during military service.  In fact, the RO 
denied entitlement to service connection for removal of the 
kidney due to renal cell carcinoma because there was no 
evidence of a kidney disorder or malignancy during military 
service.  See rating decisions dated October 1996 (issued 
December 1996) and September 1997.  

The evidence reveals the veteran was diagnosed with prostate 
cancer in August 2004.  VA outpatient treatment records show 
that, beginning in October 2003, the veteran's prostate 
specific antigen (PSA) was elevated.  Physicians initially 
considered his elevated PSA normal given his age.  See 
December 2003 VA outpatient treatment record.  However, an 
elevated PSA count in June 2004 prompted a biopsy which 
revealed prostate cancer.  See August 2004 VA outpatient 
treatment record.  The veteran was started on radiation 
therapy, which continued until January 2005.  

The medical evidence of record does not contain any 
indication, findings, or opinion as to the etiology of the 
veteran's prostate cancer.  VA outpatient treatment records 
reflect that the physicians who examined the veteran noted 
his medical history, including renal cell carcinoma; however, 
no medical professional has ever related the veteran's 
prostate cancer to his renal cell carcinoma or any other 
medical condition, including service-connected postoperative 
right inguinal hernia.  See VA outpatient treatment records 
dated from October 2003 to April 2005.  In this regard, the 
Board finds highly probative that the veteran testified his 
physician has not told him that his prostate cancer is 
related to renal cell carcinoma or service-connected right 
inguinal hernia.  Moreover, because his renal cell carcinoma 
is not service connected, service connection is not for 
application for any condition associated with renal cell 
carcinoma.

The veteran was specifically asked to provide medical 
evidence or a medical opinion showing that his prostate 
cancer is secondary to a disability that was incurred during 
military service.  However, after careful consideration of 
the evidence of record, the Board finds there is no competent 
medical evidence of record which establishes that the 
veteran's prostate cancer is likely aggravated by, 
proximately due to, or the result of any disease or injury 
incurred during active military service, to include renal 
cell carcinoma and/or service-connected status postoperative 
right inguinal hernia.  The only evidence of record that 
suggests a link between the veteran's prostate cancer, renal 
cell carcinoma, and service-connected right inguinal hernia 
is the veteran's own statements.  However, because there is 
no indication that the veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology, his statements are not considered competent 
evidence.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 

The Board acknowledges that lay statements may be competent 
to support a claim as to lay-observable events or lay-
observable disability or symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
determination as to causation and nexus in this case requires 
a professional medical opinion and, as noted, there is no 
medical opinion or evidence of record which even suggests a 
link between the veteran's prostate cancer and his renal cell 
carcinoma or service-connected right inguinal hernia.  

The Board does not doubt the veteran sincerely believes his 
prostate cancer is related to his renal cell carcinoma and/or 
service-connected right inguinal hernia.  However, without 
competent medical evidence relating his current prostate 
cancer to military service, to include service-connected 
right inguinal hernia or any other disease or injury incurred 
therein, the veteran's claim must be denied.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim.  However, the 
Board finds a VA examination and/or opinion is not needed in 
this case because there is no competent lay or medical 
evidence of record which indicates that the veteran's 
prostate cancer may be associated with his military service 
or any service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for prostate cancer, claimed as secondary to renal 
cell carcinoma and/or service-connected status postoperative 
right inguinal hernia, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostate cancer, 
claimed as secondary to renal cell carcinoma and/or service-
connected status postoperative right inguinal hernia, is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


